Name: COMMISSION REGULATION (EC) No 926/95 of 26 April 1995 repealing Regulation (EEC) No 767/92 applying the duty in the Common Customs Tariff to imports of fresh lemons originating in Israel
 Type: Regulation
 Subject Matter: Asia and Oceania;  EU finance;  tariff policy;  trade;  plant product
 Date Published: nan

 27. 4 . 95 Ã Ã Ã Ã Official Journal of the European Communities No L 95/33 COMMISSION REGULATION (EC) No 926/95 of 26 April 1995 repealing Regulation (EEC) No 767/92 applying the duty in the Common Customs Tariff to imports of fresh lemons originating in Israel THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1627/75 of 26 June 1975 on imports of fresh lemons originating in Israel ('), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 767/92 (2) applied the duty in the Common Customs Tariff to imports of fresh lemons originating in Israel ; Whereas, pursuant to the second paragraph of Article 4 of Regulation (EEC) No 1627/75, this rule remains in force until the quotations referred to in Article 2 ( 1 ) of that Regulation, adjusted by the convention factors and following deduction of import charges other than customs duties, remain equal to or higher than the price laid down in Article 3 of that Regulation for three consecutive market days on the representative markets of the Community with the lowest quotations ; Whereas the present trend of prices of Israeli products on the representative markets indicates that the conditions set out in the second paragraph of Article 4 of Regulation (EEC) No 1 627/75 are fulfilled ; whereas Regulation (EEC) No 767/92 should therefore be repealed, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 767/92 is hereby repealed . Article 2 This Regulation shall enter into force on 27 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 165, 28 . 6. 1975, p. 9 . (2 OJ No L 83, 28 . 3 . 1992, p . 24.